Citation Nr: 0909858	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.  

2.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claims for service 
connection for residuals of a cold injury to his feet and a 
respiratory disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  In this regard, the facts and 
circumstances of this case require a VA examination of the 
Veteran's feet and lungs.  

The Board observes that the service treatment records are 
missing after a search in all available sources.  The records 
are assumed to have been destroyed in the July 1973 fire in 
the National Personnel Records Center in St. Louis, Missouri.  
As a result, the VA has a heightened responsibility to 
explain the rationale and bases for its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO cannot rely 
on the lack of service treatment records to conclude that 
service connection is not warranted.  Morales v. Peake, Vet. 
App. WL 97638 (2009).  

With respect to the claim for service connection for 
residuals of a cold injury to the feet, the Veteran has 
submitted a buddy statement, dated July 2007, of a friend who 
served with the Army in Germany at the same time.  Although 
he was unaware of the Veteran's personal exposure, he stated 
that some of the troops had to be sent to the hospital in 
Frankfurt, Germany for frostbite.  He remembered the winter 
of 1951 to 1952 being bitterly cold with the worst frost he 
had ever seen.  He said that they were not issued 
sufficiently warm clothes for sleeping outdoors with their 
trucks.  He stated that it is more likely than not that they 
had frostbite and other conditions related to cold weather 
and the light weather gear they were issued.  

Private medical records show that the Veteran has a history 
of frostbite and ongoing problems.  A private physician in 
March 2006 related the Veteran's history of frostbite during 
service to his sleeping in a truck when it was 10 degrees 
below zero.  The doctor stated that the Veteran's frostbite 
in service may have been the initial injury to his peripheral 
nervous system.  In April 2006 a private physician stated 
that the Veteran has neuropathy and that the frostbite was 
the initial injury to his peripheral nervous and vascular 
systems.  The doctor stated that as a result of the frostbite 
the Veteran has developed both neurological and vascular 
disorders.  However, aside from the fact that there is a gap 
in time of well over 50 years between the Veteran's in-
service exposure to cold temperatures (Winter of 1951-1952 in 
Germany) and the initial diagnosis of any abnormal foot 
findings that have been attributed to frostbite, it is 
unclear whether these doctors reviewed all of the Veteran's 
records and medical history.  As such, a VA examination that 
includes a nexus opinion based upon such a review is 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

As for the claim for service connection for a respiratory 
disorder, the Veteran testified in his November 2005 
statement that he was hospitalized with pneumonia in 
Frankfurt and that since that time he has had recurring 
bronchitis and lung problems.  In a private medical record 
dated September 1982 the Veteran was found to have acute 
bronchitis.  In March 2006 a private physician stated that 
the Veteran has chronic obstructive pulmonary disease, which 
can include chronic bronchitis, and he has had multiple 
pneumonias and scarring to his lungs.  The doctor opined that 
his lung disorder could possibly be due to his war time 
injuries.  (Emphasis added.)  38 C.F.R. § 3.102 (2008) 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence, which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  It is also not clear whether the doctor 
reviewed all of the Veteran's records and medical history.  
Nevertheless, given the medical evidence showing a history of 
variously diagnosed lung diseases, along with the lay 
evidence of in-service respiratory symptoms and other 
relevant medical evidence of record, the Board finds that a 
VA examination that includes such a review, to include 
consideration of the Veteran's history of tobacco use and 
exposure to hazardous chemicals as noted in his June and 
August 1982 private medical records, is necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Under the facts and circumstances of this case, the Board 
assumes that the Veteran was exposed to cold temperatures and 
treated for respiratory symptomatology, which the Veteran 
reports was pneumonia and bronchitis, while in service.  Also 
in connection with the Veteran's current claims, an attempt 
should be made to obtain records of treatment between his 
separation from service in February 1953 to December 1981, 
the date of his earliest post-separation medical records.  
38 C.F.R. § 3.159(c)(1)(2) (2008).

Finally, the Veteran stated in his August 2006 statement that 
he never received a March 2006 letter from the RO, which 
reportedly requested more information from him.  The RO noted 
that they re-sent the Veteran a copy of the Dingess/Hartman 
letter later in August 2006.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, since there is no copy of 
the Dingess letter in the claims file, a copy of the letter 
should be sent to the Veteran and added to the claims file.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the United States Court of 
Appeals for Veterans Claims' guidance in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) in connection with 
his current claims.  

2.  The RO/AMC should contact the Veteran 
in order to obtain the names and addresses 
of all medical care providers who have 
treated him for complaints related to his 
feet and lungs from February 1953 until 
December 1981.  The RO/AMC should then 
obtain and associate those records with 
the claims file.

3.  The Veteran should be afforded a foot 
examination performed by a podiatrist to 
ascertain the nature and etiology of all 
disorders that may be present.   

The podiatrist is requested to review all 
pertinent records associated with the 
claims file.  The examiner should assume 
that the Veteran was exposed to cold 
temperatures while in service.  Following a 
review of the relevant medical evidence in 
the claims file, obtaining a history from 
the Veteran, the clinical examination of 
the feet and any tests that are deemed 
necessary, the podiatrist is asked to 
address the following question:

Is it at least as likely as not (50 
percent or more degree of 
probability) that any disability of 
either foot that is currently 
present began during service or is 
causally linked to any incident of 
service, to include presumed 
prolonged exposure to cold 
temperatures during a severe winter 
in 1951-1952?  

The podiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  The Veteran should be afforded a 
pulmonary examination to ascertain the 
nature and etiology of all disorders that 
may be present.  The pulmonologist is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner should assume that the Veteran 
was exposed to cold temperatures while in 
service and had respiratory symptoms as 
described.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, the 
clinical examination of the respiratory 
system and any tests that are deemed 
necessary, the examiner is asked to 
address the following question:

Is it at least as likely as not (50 
percent or more degree of 
probability) that any respiratory or 
lung disease that is currently 
present began during service or is 
causally linked to any incident of 
service, to include in-service 
respiratory symptoms and prolonged 
exposure to cold temperatures during 
a severe winter in 1951-1952?  

The pulmonologist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

Additionally, the examiner is requested 
to comment on the significance of private 
medical records dated in June and August 
of 1982 regarding the Veteran's history 
of tobacco use and exposure to toxic 
chemicals.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If either 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



